

Exhibit 10(cc)-4


AMENDMENT NO. 3
TO
PPL SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
WHEREAS, PPL Services Corporation ("PPL") adopted the PPL Supplemental Executive
Retirement Plan (the "Plan"), effective July 1, 2000, for certain of its
employees; and
WHEREAS, the Plan was amended and restated effective July 1, 2003, and
subsequently amended by Amendment No. 1 and 2; and
WHEREAS, PPL desires to further amend the Plan;
NOW, THEREFORE, the Plan is hereby amended as follows:
I.
Effective January 1, 2007, the following sections of Articles 2, 3 and 10 are
amended to read:
2.
Definitions.
 
(f)
"Cause" for Participant's Termination of Employment by PPL or an Affiliated
Company means
   
(1)
If a "Change in Control," as defined by the PPL Retirement Plan has occurred,
     
(A)
the willful and continued failure by Participant to substantially perform
Participant's duties with PPL or an Affiliated Company (other than any such
failure resulting from Participant's incapacity due to physical or mental
illness or, if applicable, any such actual or anticipated failure after the
issuance of any “Notice of Termination for Good Reason” by the Participant
pursuant to any severance agreement between Participant and PPL or an Affiliated
Company) after a written demand for substantial performance is delivered to
Participant by the Board, which demand specifically identifies the manner in
which the Board believes that Participant has not substantially performed
Participant's duties, or
     
(B)
the willful engaging by Participant in conduct which is demonstrably and
materially injurious to PPL or an Affiliated Company, monetarily or otherwise.
     
(C)
For purposes of Subsections (A) and (B) of this definition, (A) no act, or
failure to act, on Participant's part shall be deemed "willful" unless done, or
omitted to be done, by Participant not in good faith and without reasonable
belief that Participant's act, or failure to act, was in the best interest of
PPL or the Affiliated Company, and (B) in the event of a dispute concerning the
application of this provision, no claim by PPL or an Affiliated Company that
Cause exists shall be given effect unless PPL or the Affiliated Company
establishes to the Board by clear and convincing evidence that Cause exists.
   
(2)
If a "Change in Control," as defined by the PPL Retirement Plan, has not
occurred, "Cause" means the Participant's Termination of Employment due to the
willful violation of any PPL or an Affiliated Company policy (including PPL's
Standards of Conduct and Integrity or any successor thereto), violation of any
lawful direction of PPL or an Affiliated Company, gross negligence in the
performance of duties, or commission of a felony.
 
(s)
"Years of Service" means the number of full and partial years used to calculate
Participant's accrued benefit under the Retirement Plan, or which would be used
to calculate an accrued benefit if the Participant were eligible to participate
in the Retirement Plan but (1) excluding years prior to Participant's attainment
of age 30, and (2) including service with any Affiliated Company prior to the
Participant’s most recently becoming a Participant eligible under this Plan,
provided such service would otherwise be counted under the Retirement Plan, but
excluding any such service with an Affiliated Company performed before the
Affiliated Company became an Affiliated Company, and (3) including Supplemental
Years of Service granted to the Participant as set forth in Appendix A. In the
event of a "Change in Control," as defined by the PPL Retirement Plan, all
Supplemental Years of Service granted to the Participant as set forth in
Appendix A shall become Years of Service and Years of Vesting Service under the
Plan, on a pro rata basis, as follows:
   
(1) For Supplemental Years of Service requiring a specified number of Years of
Service, by multiplying the maximum number of Supplemental Years of Service by
actual Years of Service divided by the specified number of Years of Service
otherwise required.
   
(2) For Supplemental Years of Service requiring attainment of a specified age,
by multiplying the maximum number of Supplemental Years of Service by actual
Years of Service divided by the number of Years of Service that would have been
attained if the Participant worked to the specified age.
 
(t)
"Year(s) of Vesting Service" means (1) the number of full years used to
calculate Participant's vested interest in his accrued benefit under the
Retirement Plan, or which would be used if eligible under the Retirement Plan,
but excluding any such service with an Affiliated Company performed before the
Affiliated Company became an Affiliated Company, and (2) the number of
Supplemental Years of Service, if any, that may have been granted to the
Participant, as set forth in Appendix A. In the event of a "Change in Control,"
as defined by the PPL Retirement Plan, all Supplemental Years of Service granted
to the Participant as set forth in Appendix A shall become Years of Service and
Years of Vesting Service under the Plan, on a pro rata basis, as follows:
   
(1) For Supplemental Years of Service requiring a specified number of Years of
Service, by multiplying the maximum number of Supplemental Years of Service by
actual Years of Vesting Service divided by the specified number of Years of
Service otherwise required.
   
(2) For Supplemental Years of Service requiring attainment of a specified age,
by multiplying the maximum number of Supplemental Years of Service by actual
Years of Vesting Service divided by the number of Years of Vesting Service that
would have been attained if the Participant worked to the specified age.
3.
Benefit Eligibility.
 
(c)
Notwithstanding Section 3(a), in the event of a "Change in Control," as defined
by the PPL Retirement Plan, all Participants shall be eligible for a Benefit,
except for a Participant who has a Termination of Employment by PPL or an
Affiliated Company for Cause.
10.
Termination or Amendment. The Board may, in its sole discretion, terminate and
amend this Plan from time to time provided, however, that the Plan may not be
terminated or amended to the prejudice or detriment of any Participant during
the three (3) year period immediately following a Change in Control (as defined
in the PPL Retirement Plan) (or, if later, thirty six (36) months from the
consummation of the transaction giving rise to the Change in Control). Without
limiting the generality of the foregoing, the proviso of the preceding sentence
shall not, at any time or in any event, be amended or deleted. Subject to the
foregoing, the CLC may adopt any amendment that does not significantly affect
the cost of the Plan or significantly alter the benefit design or eligibility
requirements of the Plan. Each amendment to the Plan will be binding on the
Participating Company to which it applies. No termination or amendment shall
(without Participant's consent) alter Participant's right to monthly payments
which have commenced prior to the effective date of such termination or
amendment. No termination or amendment of this Plan shall reduce the vested
accrued benefit of a Participant in any manner, as of the time such amendment or
termination is effective. Notwithstanding the foregoing, if PPL is liquidated,
the CLC shall cause the amounts due hereunder to be paid in one or more
installments or upon such other terms and conditions and at such other time as
the CLC determines to be just and equitable, but in no event later than the time
such amounts would otherwise have been paid.
II.
Except as provided for in this Amendment No. 3, all other provisions of the Plan
shall remain in full force and effect.
IN WITNESS WHEREOF, this Amendment No. 3 is executed this ____ day of
__________________, 2007.

 
PPL SERVICES CORPORATION




By:______________________________
Ronald Schwarz
Vice President-Human Resources

